Citation Nr: 0319793	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the disability rating reduction from 100 to 0 
percent effective January 18, 2001, for service-connected 
radical prostatectomy for prostate cancer was proper.

2.  Entitlement to a compensable disability rating for 
residuals of prostate cancer.



WITNESS AT HEARING ON APPEAL 
Veteran 



ATTORNEY FOR THE BOARD

Matthew R. Blenner, Law Clerk




REMAND 

The veteran served on active duty from October 1968 to April 
1972.

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in December 2002, and to make the 
final determination of the claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In the November 2001 rating decision, the RO granted service 
connection for residuals of prostate cancer, including a 
radical prostatectomy, under Diagnostic Code 7528 and 
assigned 100 percent, effective from the date of receipt of 
the claim of service connection, October 2, 2000, followed by 
a noncompensable rating, effective from January 18, 2001.  

Since the procedural for a rating reduction under 38 C.F.R. 
§ 3.105(e), required by 38 C.F.R. § 4.115(b), Diagnostic Code 
7528, was not followed, and as the Board is required to apply 
all relevant regulations appropriate to the case before it, 
the Board has included the issue of whether the disability 
rating reduction from 100 to 0 percent effective January 18, 
2001, for service-connected radical prostatectomy for 
prostate cancer was proper, which needs further development.  
Also the Board determines that further evidentiary 
development is needed. 

Accordingly, this case is REMANDED for the following action: 

1.  Before undertaking the development 
requested, comply with the notice and 
effective-date provisions of 38 C.F.R. 
§ 3.105(e), pertaining to the rating 
reduction from 100 to 0 percent effective 
January 18, 2001, for service-connected 
radical prostatectomy, as required by 
38 C.F.R. § 4.115(b), Diagnostic Code 7528 
and Note. 

2.  Ensure compliance with the VCAA 
provisions, pertaining to the duty to 
notify and duty to assist, codified, in 
part, at 38 U.S.C.A. §§ 5103, and 5103A; 
38 C.F.R. § 3.159.  The notice should 
include the type of evidence, not 
previously submitted, to substantiate the 
claim.  Also, notify the veteran that VA 
will obtain records of Federal agencies, 
including VA records, he identifies; and 
that he is responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers and 
other non-Federal governmental sources, 
unless he signs a release, which would 
authorize VA to obtain them.   

3.  Obtain the records of Yair Walzer, 
M.D., 8066 Walnut Run, Suite 201, 
Cordover, TN 38018, since January 2001, 
including the examination report of 
December 2002.  

4.  Schedule the veteran for a VA 
examination by an urologist to determine 
the current level of disability, including 
evidence of any local recurrence of cancer 
or evidence of voiding dysfunction.  The 
claims folder must be reviewed by the 
examiner prior to the examination.

5.  After the above development, 
adjudicate the claim for increase.  If any 
determination remains adverse to the 
veteran, furnish the veteran with a 
supplemental statement of the case, 
summarizing the law and evidence, 
including the provisions of 38 C.F.R. 
§ 3.105(e), pertaining to a rating 
reduction as required by 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528 and Note.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).









